Title: From George Washington to Colonel Israel Angell, 1 February 1778
From: Washington, George
To: Angell, Israel



Sir,
Head Quarters Valley Forge 1st Feby 1778.

I am favoured with yours of yesterday. As it is my wish to cut off the intercourse with Phila. as effectually as possible, I desire that no passes

may be granted by you to any persons upon any pretence whatsoever; and that you will do all in your power to apprehend those who attempt to go into the City with marketting. There is no way so likely to put a total stop to this practice as making an Example of some notorious offender: If therefore you can hear of any person who has made a practice of going to Philadelphia with provisions or horses I would wish you to take pains to have him apprehended. I am Sir Your Most Obedt Serv.

Go: W——n

